Citation Nr: 1739754	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the Louisville, Kentucky RO.

The Board remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death in March 2014 and April 2016 for further evidentiary development.


FINDINGS OF FACT

1. The Veteran died in May 2008.

2. At the time of the Veteran's death, he was service-connected for herniated nucleus pulposus, L4-L5 (back disability).

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death.





CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  


II. Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In cases of service connection for the cause of the death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

III. Analysis

May 1998 VA treatment notes recorded that the Veteran had lung disease symptoms since 1989.  He was diagnosed with peptic ulcer disease, and it was treated with prednisone.  June 1998 VA treatment notes state the Veteran used steroids to treat his lung disease symptoms.  April 1999 VA treatment notes state "it would be good to get . . . off the ibuprofen, due to the risk of ulcer(s)."

May 2008 private treatment notes recorded the Veteran's hospitalization up until his passing.  The Veteran had a history of chronic obstructive pulmonary disease, gastroesophageal reflux disorder and arthritis.  Gastroenterological and anemia workups showed evidence of gastritis and duodenitis.  The Veteran had bloody stool.  An EGD showed a hiatal hernia with severe gastroduodenitis and antral ulcer.  As a Jehovah Witness, the Veteran refused blood transfusion.  On May 17th, he was transferred to intensive care because of hypotension and metabolic acidosis as his hemoglobin dropped to 84.  He continued to have bloody stool.  The discharge diagnosis for the Veteran was as follows: "1. Cardiac arrest secondary to cardiac ischemic secondary to hypotension secondary to acute gastrointestinal blooding with underlying gastroduodenitis severe with an ulcerative disease with the patient's religious belief against transfusion of red blood cell products.  2. Background history of hypertension, chronic obstructive pulmonary disease (COPD).   Diabetes mellitus.  Gastroesophageal reflux disorder."

The Veteran's death certificate listed upper gastrointestinal bleeding and gastric ulcers as the immediate cause of death.  COPD is listed as a condition contributing to death.

In May 2010, a VA Medical Opinion was obtained regarding the cause of the Veteran's death.  The examiner noted a history of gastrointestinal (GI) bleeding in 1989 and that COPD singularly dominated the list of clinical problems.  The Veteran was receiving regular and heavy doses of steroids to treat his shortness of breath secondary to COPD.  To a much smaller extent his clinical problems included hypertension, seizures, and chronic low back pain.  The examiner said there was no mention of GI bleeding, gastric ulcers, or peptic ulcers.  The list of medications in the Veteran's records with direct or indirect side effects on the GI track were Combivent, TMC, Tramadol, Tiotropium, ranitidine, methyleprednisolone, Lisinopril, formoterol, Dilantin, omeprazole, momtasone, methocarbamol, monteleucast, and eye drops.  Tylenol was also given off and on.  Peptic ulcers were the most common cause of upper GI bleeding (UGIB).  The examiner noted that exsanguination in such cases is hardly the cause of death, rather death is caused due to decompensation of other serious underlying illness.  Nonsteroidal anti-inflammatory drugs (NSAIDs) and stress ulcers are another cause of UGIB.  Corticosteroids can reactivate dormant peptic ulcers that may erode an artery causing massive bleeding.  Corticosteroids can also cause stress ulcers.  The only NSAIDs the Veteran received were Tylenol and tramadol, which are among the least harmful to gastric mucosa.  The examiner was unable to give a complete opinion without the medical notes from the Veteran's passing.  
In October 2016, a VA Medical Opinion was obtained regarding the cause of the Veteran's death.  The examiner determined it was less likely as not (less than 50/50 probability) that this patient's death was substantially or materially contributed to by his service-connected herniated nucleus pulposus, and medications taken for that disorder.  The patient did not have a prescription for NSAIDs since 2003, which can be used for low back pain or non-service connected conditions like neck pain and other arthritis.  If the patient had serious ulcers or gastroduodenitis from NSAIDs in 2003, it would have manifested before 2008.  Pain medications prescribed from 2003-2008 for the service-connected condition were mostly tramadol and/or Tylenol, and those medications do not cause GI bleeding or ulcers.  Steroids can contribute to ulcers, and the Veteran had frequent high doses of steroids for COPD for the years preceding his death.  The death summary listed cardiopulmonary arrest as the cause of death.  Although gastrointestinal bleeding contributed to the cause of death, the decision not to accept blood transfusions could have saved the Veteran's life.  

The appellant submitted internet articles for the medications Prednisone, acetaminophen, erythromycin, ibuprofen, and methylprednisolone with listed side-effects which include ulcers. 

The appellant contends the Veteran died of complications as a result of taking NSAIDs for his pain caused by his service connected conditions.

The Veteran's death certificate satisfies the first requirement of a current disability by proving the Veteran's death.  Carbino, 10 Vet. App. at 509.  The Veteran is service-connected for a back condition, satisfying the second requirement of service connection as an in service event, injury or disease was necessary for the Veteran to be service connected.  

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The weight of the evidence is also against finding the Veteran's service-connected back disability as the principal or primary cause of death.  The private treatment records from May 2008 and the death certificate do not list the Veteran's back disability as the cause of death, or even connected to the cause of death.  Medical evidence in the record lacks any positive evidence to connect the Veteran's back disability etiologically to the Veteran's cause of death.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  The appellant contends the Veteran's back disability contributed to the cause of death.  She believes the NSAIDs prescribed to the Veteran for his service-connected back disability caused gastric ulcers which contributed to the Veteran's cause of death.  

The October 2016 VA medical opinion provided a negative nexus opinion between the Veteran's service-connected back disability and the Veteran's cause of death.  Specifically, the opinion states that the NSAIDs prescribed to the Veteran since 2003 do not cause peptic ulcers; however the steroids prescribed for COPD can cause peptic ulcers.  The rationale of the October 2016 VA opinion gave a detailed explanation of the reasons for its conclusion based on an accurate characterization of the evidence of record, to include consideration of the Veteran's medical history and newly acquired private treatment records from May 2008 when the Veteran passed.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The appellant supports her contentions with articles which list the side-effects of prescription medications.  These articles do not take into account the Veteran's specific medical history, and some of the medications provided by the appellant, such as Prednisone, were prescribed for other conditions such as COPD, which the Veteran was not service-connected for.  The articles also lack opinions and rationales for the Veteran's cause of death.  The Board finds the negative nexus opinion provided by the VA examiner to have more probative value than the documentation submitted by the appellant.

The claims file is also entirely negative for any competent evidence directly relating the diseases causing death, as listed in the Veteran's death certificate, and service.  

Consistent with 38 C.F.R. § 5107(b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the appellant's lay statements and testimony.  The Board has noted the appellant's statements that the Veteran's death was related to his service.  The Board does not doubt the sincerity of her belief.  However, as a layperson, the appellant is not competent to state the cause of the Veteran's upper gastrointestinal bleeding and eventual death.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  The Board is cognizant of the ability of lay witnesses to discern specific symptoms that may be indicative of a gastrointestinal condition; however, the cause of death in this instant case may only be diagnosed following medical testing for which the lay witnesses in this case have not established sufficient medical expertise to conduct.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


